UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4060



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LYNELL LAWS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cr-00416-CMH)


Submitted: June 22, 2006                        Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Sol Z. Rosen, Washington, D.C., for Appellant. Chuck Rosenberg,
United States Attorney, Michael J. Frank, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pursuant to a plea agreement, Lynell Laws pled guilty to

conspiracy to distribute fifty grams or more of cocaine base

(“crack”), in violation of 21 U.S.C. §§ 841(a)(1) & 846 (2000).

The district court sentenced Laws to 179 months imprisonment.    He

now seeks to appeal, asserting that the district court did not

expressly consider all the 18 U.S.C. § 3553(a) (2000) factors and

that his sentence is unreasonable. The Government asserts that, in

his plea agreement, Laws validly waived the right to appeal his

conviction and sentence.   We agree with the Government and dismiss

the appeal.

          In his plea agreement, Laws “waive[d] the right to appeal

the conviction and any sentence within the statutory maximum . . .

on any ground whatsoever.”    A defendant may waive the right to

appeal if that waiver is knowing and intelligent.        See United

States v. Blick, 408 F.3d 162, 169-73 (4th Cir. 2005); United

States v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000).    Laws does

not challenge the validity of his plea or the voluntariness of his

appeal waiver.   Rather, he challenges his sentence.   These issues

fall squarely within the waiver.       Accordingly, we dismiss the

appeal. We dispense with oral argument because the facts and legal




                               - 2 -
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -